           Case 1:20-cv-11011-VEC Document 29-3 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             :
In re:                                                       : Chapter 11
                                                             :
The Roman Catholic Diocese of Rockville Centre,              : Case No. 20-12345-scc
New York                                                     :
             Debtor.                                         :
                                                               ORDER ON MOTION FOR
                                                               ADMISSION
                                                               PRO HAC VICE

                                                             :
THE ROMAN CATHOLIC DIOCESE OF                                :
ROCKVILLE CENTRE, NEW YORK,                                  : Adv. Proc. No. 20-01227 (SCC)
                                                             :
                      Plaintiff,                             :
                                                             :
against                                                        20-CV-11011 (VEC)

ARROWOOD INDEMNITY COMPANY, et al.,                            21-CV-00071 (ER)

                      Defendants.




          The motion of Timothy W. Burns, for admission to practice Pro Hac Vice in the above

captioned action is granted.

          Applicant has declared that he is a member in good standing of the Bar of the States of

Wisconsin, Illinois, and Missouri, and that his contact information is as follows:

          Timothy W. Burns
          BURNS BOWEN BAIR LLP
          One South Pinckney St., Suite 930
          Madison, Wisconsin 53703
          Telephone: (608) 286-2808
          Email:       tburns@bbblawllp.com
        Case 1:20-cv-11011-VEC Document 29-3 Filed 02/02/21 Page 2 of 2




       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

to the Official Committee of Unsecured Creditors of The Roman Catholic Diocese of Rockville

Centre, New York in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



       Dated: ________________                       ___________________________

                                                     United States District Judge
